Exhibit 10.1

AMENDED AND RESTATED LEASE

This Amended and Restated Lease (the “Lease”) is made and entered into as of
January  31 , 2007 by and between Pinnacle Casinos and Resorts, LLC, a Michigan
limited liability company (“Pinnacle”), Colorado Casino Resorts, Inc., a Texas
corporation (“CCRI”) (except where otherwise specifically provided in this
Lease, Pinnacle and CCRI are collectively referred to as “Landlord”), and
Southwest Eagle, LLC, a Minnesota corporation (“Southwest”) or its subsidiary
(except where otherwise specifically provided in this Lease, Southwest and its
subsidiary are collectively referred to as “Tenant”).  Landlord and Tenant are
sometimes referred to in this Lease as a party or the parties.

BACKGOUND

A.                                   The current shareholders of CCRI have
entered into a Securities Purchase Agreement with Pinnacle dated October 7,
2005, under which Pinnacle will acquire all of the outstanding shares of CCRI. 
Simultaneous with the closing of Pinnacle’s acquisition of the CCRI Stock,
Pinnacle agrees to cause CCRI to enter into a Lease and act as Landlord, all in
accordance with the terms and conditions stated in this Amended and Restated
Lease.

B.                                     On December 18, 2006, Pinnacle and
Southwest entered into a Lease (the “Original Lease”) for the real property used
in the operation of the Double Eagle Hotel and Casino and Gold Creek Casino.

C.                                     Pinnacle and Southwest desire to amend
and restate the terms of the Original Lease as provided in this Amended and
Restated Lease.

WITNESSETH:

1.                                      Premises.  In consideration of the
payment of rent and the keeping and performance of the covenants and agreements
by Tenant as stated in this Lease, Landlord hereby leases and demises to Tenant
the “Premises”, which consists of that certain real property commonly referred
to as the Double Eagle Hotel and Casino and Gold Creek Casino at 400-442 East
Bennett Avenue, Cripple Creek, Colorado, together with all improvements thereon
and all rights, easements and appurtenances thereto, comprising the building
currently known as the Double Eagle Hotel and Casino, the legal description of
which is stated on Exhibit A to this Lease (the “Double Eagle”), together with
all furniture, fixtures and equipment located therein and owned or controlled by
Landlord; and

2.                                      Term.

A.                                   Lease Term/Conditions Precedent.  The term
of the Lease commences when each and all of the following conditions (the
“Conditions Precedent”) have been satisfied:  (i) conclusion of Tenant’s due
diligence examination (as described


--------------------------------------------------------------------------------


in section 2.B of this Lease) in manner and substance satisfactory to Tenant, in
Tenant’s sole discretion; (ii) execution of this Lease by the parties, together
with all exhibits and appendices thereto; (iii) execution of each and all of the
Transaction Documents as defined in section 2.B below; (iv) closing on each and
all of the transactions contemplated by the Transaction Documents, including
without limitation, Pinnacle’s acquisition of CCRI and Tenant’s acquisition of
the assets (other than real property and improvements) of the Double Eagle; (v)
Pinnacle, CCRI and Tenant obtaining financing on terms and conditions
satisfactory to Pinnacle and Tenant, respectively, with which to conclude the
transactions contemplated by the Transaction Documents; (vi) approval of the
Lease and of Tenant’s operation of the Double Eagle by the Colorado Limited
Gaming Control Commission (the “Gaming Commission”); (vii) receipt of all such
other regulatory approvals and licenses, if any, as may be required for Tenant
to operate the Double Eagle as a casino hotel (including, without limitation, a
gaming license and a liquor license); (viii) Landlord’s providing Tenant with an
opinion of Landlord’s counsel, or such other assurance in form and substance
satisfactory to Tenant, that Landlord owns and has the legal right to lease the
Premises; (ix) the absence of any adverse change in the condition or use of the
Premises between the date the due diligence period ends and closing on the
Lease; and (x) approval of the Lease by Tenant’s Board of Directors.

B.                                     Due Diligence Period.  Tenant will have
full and complete access at any time to the Premises commencing as of the date
that each and all of (i) this Lease, (ii) the Term sheet between Southwest and
Pinnacle, (iii) the Asset Purchase Agreement between Southwest and Pinnacle (and
their respective affiliates, if any, as stated in the Asset Purchase Agreement),
and (iv) documents effecting acquisition of the Premises by Pinnacle
(collectively, the “Transaction Documents”) are executed, which access will
continue for a period of not less than thirty (30) days thereafter (the “Due
Diligence Period”).  Such access will be for the purposes of conducting such due
diligence examination of the Premises and public and private records relating
thereto as Tenant deems necessary and appropriate in its sole discretion.  Upon
execution of this Lease, Landlord will deliver to Tenant copies of all soil
tests, design or engineering studies, drawings, plans, and other documents and
materials relating to the Premises and the Off-Site Properties in Landlord’s
possession or subject to Landlord’s control.  In the event Tenant is satisfied
with the results of its due diligence examination and elects to commence the
payment of rent as in this Lease described, Landlord will assign to Tenant all
Landlord’s right, title and interest in such documents and materials, provided
however, that, unless Tenant exercises its right of first refusal to purchase
the Premises as provided in this Lease, Tenant will, upon expiration of the
Lease Term (as defined in section 2.F below), assign back to Landlord all
Tenant’s right, title and interest in these documents and materials.

C.                                     Initial Term.  The initial term of the
Lease commences upon the date (the “Commencement Date”) that Tenant opens the
Double Eagle as a public casino under Tenant’s management (the Conditions
Precedent stated in section 2.A above having been fully satisfied) and then
continues for a period of thirty (30) years (the “Initial Term”).

2


--------------------------------------------------------------------------------


D.                                    Extension Term.  The term of the Lease may
be extended, at Tenant’s option, for up to an additional fifteen (15) years in
the form of three (3) five-year options (the “Extension Term”), all or any of
which Tenant may exercise by providing Landlord with written notice of Tenant’s
intention to extend the lease term no less than sixty (60) days before
expiration of the Initial Term or any Extension Term.

E.                                      Holding Over.  Nothing in this Lease may
be deemed to permit Tenant to use or occupy the Premises after the expiration of
the Initial Term or, if applicable any Extension Term of the Lease.  If Tenant
continues to occupy the Premises after such expiration, Tenant’s occupancy will
(unless the parties otherwise agree in writing) be deemed to create a
month-to-month tenancy at a monthly rental equal to one hundred ten percent
(110%) of the annual rent, prorated on a monthly basis for the month before
commencement of the holdover period, and Tenant will remain liable for all other
charges payable by Tenant under the Lease.  Such holdover occupancy is subject
to all of the terms and conditions of this Lease.

F.                                      Definition of Lease Term.  The phrase
“Lease Term” means the Initial Term together with, if applicable, any Extension
Term.

G.                                     Definition of Lease Year.  The term
“Lease Year” means a period of twelve (12) full consecutive calendar months. 
The first Lease Year commences on the Commencement Date.  Each Extension Term
will commence on the anniversary of the commencement date of the first Lease
Year.

3.                                      Rent.

A.                                   During the Lease Term.  Tenant must pay
annual rent in the following amounts during the Initial Term of the Lease
(annual amounts to be paid in 12 equal monthly installments during each Lease
Year):

·  Lease Year 1

$4 million

 

·  Lease Year 2

$4.1 million

 

·  Lease Year 3

$4.2 million

 

·  Lease Years 4, 5, 6

$4.3 million

 

·  Lease Years 7, 8, 9

$4.5 million

 

·  Lease Years 10, 11, 12

$4.635 million

 

·  Lease Years 13, 14, 15

$4.774 million

 

·  Lease Years 16, 17, 18

$4.887 million

 

·  Lease Years 19, 20, 21

$5.033 million

 

·  Lease Years 22, 23, 24

$5.183 million

 

·  Lease Years 25, 26, 27

$5.338 million

 

·  Lease Years 28, 29, 30

$5.498 million

 

If Tenant exercises any or all of its three five-year extensions, annual rent
will increase by three percent (3%) for each three-year period of any Extension
Term (for example, if Tenant exercises the first of its three five-year options,
annual rent during

3


--------------------------------------------------------------------------------


Lease Years 31, 32 and 33 will be $5.663 million, which is a three percent (3%)
increase over $5.498 million, etc.).

B.                                     Deposit.  On the Commencement Date,
Tenant must pay to Landlord, in advance, a deposit of first month’s rent in the
amount of $330,000 and last month’s rent in the amount of $330,000, an aggregate
of $660,000 (the “Deposit”).  Tenant must pay the Deposit in accordance with
Section 3.D. of this Agreement.

C.                                     Net Lease.  It is the intent of the
Landlord and Tenant that the rent to be paid during the Lease Term will be a net
return to Landlord, free of expense, charge, or reduction with respect to the
Premises.  Except as otherwise provided in this Lease, Tenant must pay all
Operating Expenses of the Premises during the Lease Term.  For purposes of this
Lease, “Operating Expenses” to be paid by Tenant are defined as:

(i)                                     All real property taxes and assessments
levied against the Premises by any governmental authority, provided however that
the term “taxes and assessments,” as used in this Lease, does not include any
net federal or state income taxes levied or assessed on Landlord, unless such
taxes are a specific substitute for real property taxes.  The term “assessment”
includes so-called special assessments imposed by any authority having the
direct power to tax, including any city, county, state or federal government. 
For purposes of this Lease, any special assessment will be deemed payable in
such number of installments as is permitted by law.

(ii)                                  Costs incurred in connection with
providing energy for the Premises, including costs of propane, butane, natural
gas, steam, electricity, solar energy and fuel oils, coal or any other energy
sources.

(iii)                               Costs of water and sanitary and storm
drainage services.

(iv)                              Costs of general maintenance and repairs
occasioned by normal wear and tear on the Premises experienced during the Lease
Term, including the cost of maintaining and repairing (but not replacing) HVAC
and other mechanical systems.

(v)                                 Costs of maintenance and replacement of
landscaping.

(vi)                              Costs of obtaining insurance insuring the
Premises, which insurance policies must name Landlord as an additional insured,
and Tenant’s personal property located on the Premises.

“Operating Expenses” does not include the following expenses, which will be paid
by Landlord:

(i)                                     Costs of repair of structural defects,
including the roof, walls and floors of the Premises, or of replacement of the
HVAC, plumbing (except in the event of damage caused by freezing pipes), or
sprinkler system (except in the event of

4


--------------------------------------------------------------------------------


damage caused by freezing pipes).  Landlord has represented to Tenant that the
Premises’ structural integrity is sound and that all essential operating
equipment and components were properly installed and maintained. As such,
Landlord warrants and represents to Tenant that the Premises and all its major
components are in good working order, free from defects and deficiencies. 
Landlord further warrants and represents that the Premises complies with all
permits, certificates, laws, rules building and other codes and regulations of
governmental agencies or authorities (collectively, the “Codes”) now in effect,
and that Landlord will, at its expense, cause the Premises to continue to comply
with such Codes as are now in effect during the Lease Term.

(ii)                                  Costs of repairs or other work occasioned
by fire, windstorm or other insured casualty to the extent of insurance proceeds
received.

(iii)                               Costs of repairs or rebuilding necessitated
by condemnation.

(iv)                              Any interest on borrowed money or debt
amortization.

If Landlord and Tenant disagree as to whether a particular expense is an
“Operating Expense” for purposes of this Lease, Tenant may make and pay for the
repair, and the parties will then each select an expert who will determine the
nature of the expense and its apportionment, if any, between Landlord and
Tenant.  If the two experts are unable to agree on the nature of the
apportionment of the expense, the two experts must together appoint a third
expert, whose decision as to both elements of the determination will be final
and binding upon Landlord and Tenant.  Landlord and Tenant must each bear their
own costs in retaining their own experts, and they will share equally in the
costs associated with the retention and work of the third expert, if one is
appointed.

D.                                    Place and Method of Payment.  Rent is
payable at Landlord’s notice address reflected in Section 18.E below.  On a
weekly basis, Tenant will deposit an amount equal to 1/52 of the annual rent
into a secure account established for the benefit of the Landlord. Tenant must
issue to Tenant’s bank irrevocable instructions to pay rent due to Landlord, as
stated in Section 3.B., by wire transfer from this secure account on or before
the 1st business day of each month. Any interest accrued on the account in
excess of rent owed will belong to tenant.  All fees and charges related to the
operation of the secure account will be paid by Tenant.

4.                                      Use of Premises.

A.                                   Tenant may use the Premises for any lawful
purpose, including, without limitation, hotel operations, restaurant operations,
parking, retail sales operations, and a casino as contemplated by the Colorado
Limited Gaming Act, C.R.S. §12-47.1-101, et seq. (the “Gaming Act”) (the Gaming
Act and all amendments and gaming regulations now existing or hereafter adopted,
and all gaming-related laws of the City of Cripple Creek and the County of
Teller, are sometimes collectively referred to in this Lease as the “Gaming
Laws”), and for any other ancillary or related use(s) as may be permitted by

5


--------------------------------------------------------------------------------


law.  Landlord will have no control over or power to influence decisions
concerning operation of the Premises.

B.                                     Landlord agrees to cooperate as
reasonably required by Tenant to assist Tenant in obtaining and maintaining such
licenses for the Premises as Tenant requires and will, in particular, execute
any and all documents necessary to obtain such licenses.  Landlord will not
cause any such licenses to be denied, revoked, not renewed, or suspended,
whether through actions of Landlord prior to the issuance of such licenses or
thereafter during the Lease Term.

C.                                     Landlord further agrees that from and
after the date the parties execute this Lease, Landlord must not grant or convey
any easement, lease, encumbrance, license, permit, or any other legal or
beneficial interest in or to the Premises without the prior written consent of
Tenant, nor may Landlord violate, or allow the violation of, any law, ordinance,
rule or regulation affecting the Premises.  Landlord will do or cause to be done
all things reasonably within its control to preserve intact and unimpaired any
and all rights of way, easements, grants, appurtenances, privileges, and
licenses in favor of or constituting any portion of the Premises.

D.                                    Subject to section 3.B of this Lease,
Tenant will, at its own expense, keep the Premises in good repair and tenantable
condition and indemnify Landlord against any loss, damage or expense arising by
reason of any failure of Tenant so to keep the Premises or due to any act of
neglect of Tenant, its agents, employees, contractors, invitees, licensees,
tenants or assigns.  If Tenant fails to perform, or cause to be performed, such
maintenance and repairs, then at the option of Landlord, any such maintenance
and repair may be performed or caused to be performed by Landlord, and the
reasonable cost and expense thereof charged to Tenant, and Tenant will pay the
amount thereof to Landlord on demand as additional rent.

E.                                      Except as otherwise provided in this
Lease, Tenant will, at its own expense, comply with all statutes, regulations,
rules, ordinances and orders of any governmental body, department or agency
thereof that apply to or result from Tenant’s use or occupancy of the Premises.

5.                                      Additional Improvements/Mechanics Liens

A.                                   Additional Improvements.  Tenant may, from
time to time, at Tenant’s expense, construct or install other improvements at
the Double Eagle or any portion of the Premises contiguous with or adjacent to
the Double Eagle, and make such changes, alterations and additions to the
Premises as Tenant deems necessary or desirable (the “Additional
Improvements”).  Where appropriate or required, Additional Improvements will be
made under the supervision of an architect or engineer licensed in the state of
Colorado and selected by Tenant in its sole discretion.

B.                                     Mechanic’s Liens.  In connection with the
construction of any Additional Improvements, Tenant must cause the payment of
all proper and valid

6


--------------------------------------------------------------------------------


invoices and charges of all contractors, subcontractors, suppliers, materialmen
and similar parties who furnish services or materials in connection with the
construction process.  If any party records a mechanic’s lien to enforce any
claim for services or materials alleged to have been provided in connection with
the Premises, Tenant must so advise Landlord in writing and cause the same to be
released of record within sixty (60) days after the recordation thereof, and
Tenant is liable to satisfy and cause a discharge of any such mechanic’s lien
claim.

Notwithstanding the foregoing, Tenant has the right to contest any such
mechanic’s lien provided that Tenant conducts such contest in a timely manner
and with due diligence, and that Tenant provides Landlord with either cash, a
surety bond or a letter of credit (as Tenant decides in Tenant’s sole
discretion) in an amount equal to the lien claim.  If Tenant loses any such
contest, and all further rights of appeal have expired, Tenant must satisfy the
mechanic’s lien claim in full prior to any foreclosure sale or other disposition
of the Premises in order to satisfy the claim.

7.                                      Title to Assets and Improvements.

A.                                   As a condition precedent to Tenant entering
into this Lease, Landlord must, at Landlord’s expense, obtain a title insurance
policy insuring Tenant’s leasehold interest in the Premises, which title
insurance policy must evidence Landlord’s fee simple interest ownership in the
Premises subject only to (i) mortgage liens totaling no more than
$60,000,000.00, (ii) general property taxes for the current year, and (iii) such
easements, rights of way, restrictions and other title matters as Tenant deems,
in Tenant’s sole discretion, not to adversely affect the value of Tenant’s
intended use of the Premises (collectively, the “Permitted Exceptions”).  The
title insurance policy is attached to this Lease as Exhibit 1 and incorporated
in this Lease by reference.  Landlord warrants that it has fee simple title to
the Premises, free and clear of all encumbrances save for the Permitted
Exceptions.

B.                                     Except as otherwise provided in this
Lease, Landlord is the owner of all improvements paid for and constructed by
Tenant upon the Premises, as the same may be altered, expanded and/or or
improved in accordance with this Lease, except that any gaming or other
equipment purchased by Tenant for use in operating the Double Eagle is the
property of Tenant.  Except as provided in this Lease, upon the expiration or
earlier termination of this Lease, all improvements then existing upon the
Premises will revert to and become the property of Landlord without compensation
to Tenant.

C.                                     Tenant must surrender the Premises at the
end of the Lease Term or upon earlier termination of the Lease in good condition
and repair, reasonable wear and tear and fire and other casualty excepted.

8.                                      Quiet Enjoyment.  So long as Tenant is
not in material, uncured default under this Lease, Landlord must permit Tenant
to peaceably and quietly use and enjoy the Premises during the Lease Term
without hindrance or interruption by Landlord or any other person or persons
lawfully or equitably claiming by, through or under Landlord.

7


--------------------------------------------------------------------------------


Notwithstanding the foregoing, Landlord may conduct reasonable inspections of
the Premises upon providing ten (10) days prior written notice of such
inspection to Tenant.

9.                                       Casualty and Restoration of the
Premises.  If the Premises are damaged by fire or other casualty during the
Lease Term, Tenant may, at its option, (i) terminate the Lease, retain such
insurance proceeds as relate to improvements made by Tenant on the Premises
before the casualty, and permit use of whatever portion of the remaining
proceeds is necessary to restore the Premises to their condition as of the
Commencement Date of this Lease, or (ii) retain all insurance proceeds received
as a result of the casualty, use the same to restore the Premises to their
condition as of the Commencement Date of this Lease, and continue to make rent
payments during the Lease Term.  Tenant must notify Landlord in writing within
thirty (30) days following the occurrence of any casualty concerning which of
these two options Tenant has chosen, and rent will abate during the thirty (30)
day period.

10.                               Condemnation.  If any portion of the Premises
is taken by right of eminent domain or by condemnation, or is conveyed in lieu
of any such taking, Tenant may terminate this Lease and retain those
condemnation proceeds that relate to improvements made by Tenant on the Premises
before the taking or condemnation.

11.                               Right of First Refusal. If Landlord desires to
transfer, assign or otherwise convey all or any portion of its interest in the
Premises, whether initiated by Landlord or by an offer to purchase from a third
party, Landlord must so notify Tenant in writing (the “Notice”), specifying the
terms and conditions and the price at which Landlord intends to offer its
interest (collectively, the “Terms”).  Tenant will have thirty (30) days (or any
longer period stated in any offer received from a third party) after receipt of
the Notice within which to notify Landlord that Tenant desires to purchase the
interest being offered on the Terms.  If Tenant fails to so notify Landlord,
Landlord will be free to consummate a transaction with a third party on the
Terms at any time within the three (3) months immediately following expiration
of Tenant’s notification period without re-offering the transaction to Tenant. 
If no sale occurs with that three (3) month period, then prior to consummating
any transaction, the provisions of this Section 11 must again be complied with. 
If Tenant timely notifies Landlord that Tenant desires to exercise the right to
purchase contemplated by this Section 11, the closing will occur on the Terms
within ninety (90) days of the date of Tenant’s giving such notice.  During the
first four years of this Lease, Tenant’s right of first refusal as described in
this Section 11 will be subordinate to the right Michael Smith and Gilbert
Sisneros to purchase the Premises from CCRI.

12.                               Tenant’s Right to Encumber.  Tenant may at any
time during the Lease Term encumber the leasehold estate by mortgage or deed of
trust.  This right of Tenant to encumber the leasehold estate is a continuing
right and will not be deemed to be exhausted by the exercise of this right on
one or more occasions.  Any such encumbrance must be expressly subject to the
provisions of this Lease, must not encumber Landlord’s fee simple interest in
the Premises, and must be subordinate to any loans to which Landlord has
subordinated its fee simple interest.

8


--------------------------------------------------------------------------------


13.          Assignment.

A.            By Landlord.  Landlord may assign this Lease upon written notice
to Tenant, provided that such assignment is permitted by the Gaming Laws, and
further provided that any such assignment is subject to Tenant’s right of first
refusal stated in Section 11 of this Lease.

B.            By Tenant.  Tenant may assign this Lease upon written notice to
Landlord, provided that such assignment is permitted by the Gaming Laws. 
Notwithstanding any assignment, Tenant will at all times remain liable for the
payment of rent and all other payment obligations in this Lease specified to be
paid by Tenant, and for compliance with all Tenant’s other obligations under
this Lease.

14.          Default by Tenant.

A.            Definition of Event of Default.  Each one of the following events
constitutes an “Event of Default”:

(i)            Any failure by Tenant to pay rent or other monetary sums required
to be paid hereunder on the date such sums are due and the continuance of such
failure for a period of thirty (30) days after written notice of such failure
from Landlord.

(ii)           The filing of any petition or the commencement of any case or
proceeding by Tenant under any provision or chapter of the federal Bankruptcy
Act, the federal Bankruptcy Code, or any other federal or state law relating to
insolvency, bankruptcy, or reorganization, or the adjudication that Tenant is
insolvent or bankrupt, or the entry of an order for relief under the federal
Bankruptcy Code with respect to Tenant.

(iii)          The filing of any petition or the commencement of any case or
proceeding described in Section 14.A.(ii) above against Tenant, unless such
petition and all proceedings initiated thereby are dismissed within sixty (60)
days from the date of such filing; the filing of an answer by Tenant admitting
the allegations of any such petition; the appointment of or taking possession by
a custodian, trustee or receive for all or any assets of Tenant, unless such
appointment is vacated or dismissed within sixty (60) days from the date of such
appointment.

(iv)          Tenant fails to perform any of the other material agreements,
terms, covenants or conditions of the Lease on Tenant’s part to be performed,
and such non-performance continues for a period of thirty (30) days after
written notice thereof by Landlord to Tenant or, if such performance cannot
reasonably be attained within such thirty (30) day period, Tenant does not in
good faith commence such performance within such thirty (30) day period and does
not diligently proceed therewith to completion.

9


--------------------------------------------------------------------------------


B.            Remedies of Landlord.  If any one or more Events of Default
occurs, then Landlord has the right, at Landlord’s election, either to:

(i)            Make any payment or take any action to cure any the Event of
Default by Tenant in a manner and to an extent that the Landlord in good faith
deems necessary or desirable.

(ii)           Subject to the Gaming Laws, give Tenant written notice in
accordance with the Colorado forcible entry and detainer laws, terminate this
Lease as of the date of Tenant’s default or as of any later date specified in
Landlord’s notice of default, and demand and recover possession of the Premises
from Tenant.

(iii)          Subject to the Gaming Laws, re-enter and take possession of all
or any part of the Premises and expel Tenant therefrom.  After recovering
possession of the Premises, Landlord must use reasonable efforts to re-let the
Premises.

C.            Management Agreement.  Notwithstanding the foregoing, if Landlord
elects to pursue the remedies in either or both or subparagraphs 14.B(ii) or
(iii) above, (1) Tenant may remove from the Premises, without payment or
liability to Landlord, all gaming-related assets, including gaming equipment,
and (2) subject to approval by the Gaming Commission, Landlord and Tenant will
enter into a management agreement pursuant to which Tenant manages the Double
Eagle on terms to be agreed upon until the date agreed upon by Landlord and
Tenant in the management agreement, or licensing by the Gaming Commission of a
new operator.

D.            Remedies Cumulative.  Each of the remedies described above, and
all of the remedies available to Landlord at law or in equity upon a default by
Tenant, are cumulative with and in addition to one another, and may be exercised
simultaneously or successively, as Landlord may deem appropriate, without any
exercise of one remedy being deemed an election of remedies or a waiver to the
exclusion of any other remedy.

15.          Default by Landlord.

A.            Definition of Default.  Landlord will be in default under this
Lease if Landlord fails to comply with any material term, condition or
obligation of Landlord under the Lease, and that failure continues for a period
of thirty (30) days after Tenant gives Landlord written notice of failure,
unless that failure cannot reasonably be cured with the thirty (30) day period,
in which event the cure period will extend so long as Landlord has in good faith
begun to take action to cure the default with the thirty (30) day period and
diligently proceeds to completion thereafter.

B.            Remedies of Tenant.  Upon the occurrence of any default by
Landlord, Tenant has the right, at its election, then or at any time thereafter,
to exercise any one or more of the following remedies:

10


--------------------------------------------------------------------------------


(i)            Make any payment or take any action to cure any such default by
Landlord in a manner and to an extent that Tenant in good faith deems necessary
or desirable.

(ii)           Terminate this Lease as of the date of the default by Landlord,
or as of any later date specified in a written notice of termination to
Landlord.

(iii)          Commence an action to specifically enforce any of the Landlord’s
obligations under the Lease.

C.            Management Agreement.  Notwithstanding the foregoing, if Tenant
elects to pursue the remedies in subparagraphs 14.B(ii) above, (1) Tenant may
remove from the Premises, without payment or liability to Landlord, all
gaming-related assets, including gaming equipment, and (2) subject to approval
by the Gaming Commission, Landlord and Tenant will enter into a management
agreement under which Tenant manages the Double Eagle on terms to be agreed upon
until the dated agreed upon by Landlord and Tenant in the management agreement,
or licensing by the Gaming Commission of a new operator.

D.            Remedies Cumulative.  Each of the remedies described above, and
all of the remedies available to Tenant at law or in equity upon a default by
Landlord, are cumulative with and in addition to one another, and may be
exercised simultaneously or successively, as Tenant may deem appropriate,
without any exercise of one remedy being deemed an election of remedies or a
waiver to the exclusion of any other remedy.

16.          Landlord’s Additional Representations and Warranties.  Landlord
represents and warrants that to the best of Landlord’s knowledge and belief as
of the Commencement Date of this Lease:

A.            There is no litigation pending or threatened that in any manner
affects the Premises.

B.            There are no violations of any federal, state, or local law, code,
ordinance, rule, regulation, or requirement affecting the Premises.

C.            The Premises have full and free access to and from public
highways, streets, and/or roads adjacent to the Premises, and Landlord has no
knowledge of any fact or condition that would result in the termination of such
access.

D.            Landlord has not received any notices, demands, or deficiency
comments from any mortgagee of the Premises or from any state, municipal, or
county government or any agency thereof with regard to the Premises.

E.             Landlord has not received any notice of, and has no other
knowledge or information of, any pending or contemplated change in any
applicable law, ordinance, or restriction; or of any pending or threatened
judicial or administrative action;

11


--------------------------------------------------------------------------------


or of any action pending or threatened by adjacent landowners; or of any natural
or artificial condition upon the Premises, or any part thereof, any of which
would result in any material change in the condition of the Premises, or any
part thereof, or in any way limit or impede the operation of the Double Eagle.

F.             Landlord has not entered into any agreements with the City of
Cripple Creek, the County of Teller, or the State of Colorado, or any other
governmental entity with respect to the Premises that may result in liability or
expense to Tenant, and further, that there are no special improvement
assessments relating to the Premises.

G.            Each and every document, schedule, item and other information to
be delivered to Tenant by Landlord under this Lease is true, accurate and
correct, and no such document, schedule or information contains or will contain
any untrue statement of a material fact, or omits or will omit a material fact.

17.          Miscellaneous.

A.            No Implied Waiver.  No failure by either party to insist upon the
strict performance of any term, covenant or agreement in this Lease, or to
exercise any right or remedy in connection with this Lease, and no acceptance of
full or partial payment during the continuance of any default by Landlord or
Tenant, will constitute a waiver of any term, covenant or agreement or any right
or remedy or any default by Landlord or Tenant.

B.            Survival of Provisions.  Notwithstanding any termination of this
Lease, the Lease will continue in full force and effect as to any provisions of
this Lease that specifically contemplate and require observance or performance
by Landlord or Tenant subsequent to termination.

C.            Binding Effect.  This Lease extends to and binds the heirs,
executors, legal representatives, successors, and permitted assign of Landlord
and Tenant.  The terms, covenants, agreements and conditions in this Lease must
be construed as covenants running with the Premises.

D.            Recording, Subordination and Attornment.  This Lease and/or any
Memorandum of this Lease may, at Tenant’s sole option, be recorded in a manner
and at a time selected by Tenant in its sole discretion.  In addition, upon
execution of this Lease and as a condition precedent to the commencement of the
Term of this Lease, Landlord must obtain from Landlord’s mortgage lender(s)
subordination and attornment agreements in form and substance satisfactory to
Tenant.

E.             Notices.  All notices required or permitted under this Lease must
be given by registered or certified mail, return receipt requested, correctly
addressed and postage prepaid, or by hand or commercial carrier delivery, or by
facsimile as follows:

12


--------------------------------------------------------------------------------


 

If to Southwest:

With a copy to:

Mr. Thomas E. Fox
Southwest Casino Corporation
2001 Killebrew Drive, Suite 350
Minneapolis, MN 55425
(952) 853-9990

Thomas Snook, Esq.
General Counsel
Southwest Casino Corporation
2001 Killebrew Drive, Suite 350
Minneapolis, MN 55425
(952) 853-9990

 

 

If to Pinnacle:

With a copy to:

Dorian N. Lange
2127 University Park Drive
Suite 300
Okemos, MI 48864
(517) 349-7200

Richard F. Fabiano
6629 Denham Court SE
Grand Rapids, MI 49546
(616) 481-2756

 

Any notice delivered by mail in accordance with this section will be deemed to
have been duly given on the third business day after the same is deposited in
any post office or postal box regularly maintained by the United States Postal
Service, properly addressed, postage prepaid.  Any notice delivered by facsimile
will be deemed to have been duly given upon receipt if receipt is confirmed
mechanically or by the recipient.  Any notice delivered by hand or commercial
carrier will be deemed to have been given upon actual receipt.  Either party, by
notice given as in this Lease provided, may change the address to which future
notices may be sent.

F.             Time of the Essence.  Time is of the essence under this Lease for
the performance and observance of all obligations of Landlord and Tenant, and
all provisions of this Lease must be strictly construed.

G.            Captions for Convenience.  The headings and captions of this Lease
are for convenience only and must not be considered in interpreting the
provisions of this Lease.

H.            Severability.  If any provision of this Lease is held invalid or
unenforceable by a court of competent jurisdiction, the remainder of the Lease
will not be affected by that holding, it being the intent of the parties that
the provisions of this Lease are enforceable to the fullest extent permitted by
law.  There is deemed substituted for any invalid or unenforceable provision a
valid and enforceable provision as similar as possible to the invalid provision.

I.              Venue and Governing Law.  This Lease is governed by and
interpreted under the laws of Colorado without reference to Colorado’s conflicts
of law principles, and will be enforced in the courts of Colorado.

13


--------------------------------------------------------------------------------


J.             Integration/Entire Agreement.  This Lease, the Exhibits to this
Lease, and the other documents expressly referenced in this Lease constitute the
entire agreement between the parties concerning the subject matter of this
Lease, and supersede all prior or contemporaneous oral or written negotiations,
understandings or agreements.

K.            Modification/Amendment.  This Lease may not be amended, changed or
modified except in a writing signed by all parties.

Signatures on next page.

IN WITNESS WHEREOF, the parties have caused this Lease to be executed as of the
day and year first written above.

Landlord:

 

Tenant:

 

 

 

Pinnacle Casinos and Resorts, LLC

 

Southwest Eagle, LLC

 

 

 

 

 

 

By:

 

 

 

By:

 

 

 

 

 

Thomas E. Fox, President

 

 

 

 

 

 

Colorado Casino Resorts, Inc.

 

 

(to be executed upon acquisition of CCRI

 

 

by Pinnacle)

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

14


--------------------------------------------------------------------------------


EXHIBIT A

Legal Description:

Parcel 1:  Lot 15-R, Block 23, Fremont (now Cripple Creek) according to the
Subdivision Exemption Plat, recorded January 15, 2004 at Reception No. 560954,
Teller County, Colorado.

Parcel 2:  Lot 16, Block 23, Fremont (now Cripple Creek) according to the
Subdiviaion [sic] Exemption Plat rerecorded September 30, 1991 in Plat Book L
Page 15, Teller County, Colorado.

Parcel 5:  The surface only of: Lots 27 thru 30, Block 23, Fremont (now Cripple
Creek), Teller County, Colorado.

All as shown on the Improvement Location Certificate, Section 13, Township 15
South, Range 70 West of 6th P.M. certified by Professional Land Surveyor John H
Keilers, PLS No. 23890, dated June 30, 2005.

Agreed to and accepted:

Landlord:

 

Tenant:

 

 

 

Pinnacle Casinos and Resorts, LLC

 

Southwest Eagle, LLC

 

 

 

 

 

 

By:

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Colorado Casino Resorts, Inc.

 

 

(to be executed upon acquisition of CCRI

 

 

by Pinnacle)

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

15


--------------------------------------------------------------------------------